Prospectus APRIL 12, 2010 BROWN ADVISORY GROWTH EQUITY FUND Institutional Shares (BIAGX) A Shares (BAGAX) BROWN ADVISORY VALUE EQUITY FUND Institutional Shares (BIAVX) A Shares (BAVAX) BROWN ADVISORY FLEXIBLE VALUE FUND Institutional Shares (BIAFX) A Shares (BAFVX) BROWN ADVISORY SMALL-CAP GROWTH FUND Institutional Shares (BIASX) A Shares (BASAX) D Shares (BIAAX) BROWN Cardinal Small Companies FUND Institutional Shares (BIACX) A Shares (BASVX) BROWN ADVISORY SMALL-CAP FUNDAMENTAL VALUE FUND Institutional Shares (BIAUX) A Shares BROWN ADVISORY OPPORTUNITY FUND Institutional Shares (BIAOX) A Shares BROWN ADVISORY CORE INTERNATIONAL FUND Institutional Shares (BIANX) BROWN ADVISORY MARYLAND BOND FUND Institutional Shares (BIAMX) BROWN ADVISORY INTERMEDIATE INCOME FUND Institutional Shares (BIAIX) A Shares (BIATX) The Securities and Exchange Commission has not approved or disapproved any Fund’s shares or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents Table of Contents Summary Section This important section summarizes the Funds’ objectives, strategies, fees, risks, past performance, portfolio turnover, portfolio manager, your account and other information. Summary Section Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Cardinal Small Companies Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Core International Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund 1 1 6 11 17 22 27 33 38 43 48 Details About the Funds’ Investment Strategies This section provides details about the Funds’ investment strategies. Additional Information about the Funds’ Principal Investment Strategies Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Cardinal Small Companies Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Core International Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund 53 53 55 57 59 61 63 66 68 70 72 Table of Investment Terms Principal Investment Risks This section provides details about the Funds’ principal investment risks. Table of Investment Terms Principal Risks 74 77 Management Review this section for information about Brown Investment Advisory Incorporated (the “Advisor”) and people who manage the Funds. Management The Advisor and Sub-Advisors Portfolio Managers Other Service Providers Fund Expenses 86 86 87 94 94 Choosing Your Share Class This section explains the differences between each class of shares and the applicable fees and sales charges. Choosing a Share Class Class Comparison Sales Charges Rule 12b-1 Distribution Fees Shareholder Service Fees Additional Payments to Dealers 96 96 97 100 101 101 Your Account This section explains how shares are valued and how you can purchase and sell Fund shares. Your Account How to Contact the Funds General Information How to Buy Shares How to Sell Shares 103 103 103 106 109 Table of Contents Exchange Privileges Account and Transaction Polices 111 112 Distributions and Taxes This section provides details about dividends, distributions and taxes. Distributions and Taxes Distribution Taxes 116 116 116 Index Descriptions Index Descriptions 118 Financial Highlights Review this section for details on selected financial statements of the Funds. Financial Highlights 119 Table of Contents Summary Section Brown Advisory Growth Equity Fund Institutional Shares (BIAGX) A Shares (BAGAX) Investment Objective The Fund seeks to achieve capital appreciation by primarily investing in equity securities. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in A Shares of the Brown Advisory Funds with respect to Right of Accumulation, or at least $100,000 by signing a Letter of Intent.More information about these and other discounts is available from your financial professional, and is explained in “Choosing a Share Class” on page99 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Institutional Shares A Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None 3.50% Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None None Redemption Fee (as a % of amount redeemed within 14 days of purchase) 1.00% None Exchange Fee (as of % of amount exchanged within 14 days of purchase) 1.00% None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.00% 0.50% Other Expenses(1) 0.32% 0.28% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 1.08% 1.54% (1) Other Expenses have been restated to reflect current Fund expenses. Table of Contents 1 Summary Section – Brown Advisory Growth Equity Fund Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares $110 $343 $595 $1,317 A shares $501 $819 $1,160 $2,120 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the portfolio turnover rate for the Brown Advisory Growth Equity Fund, a series of Forum Funds (“Predecessor Fund”) was 70% of the average value of its portfolio. Principal Investment Strategies Under normal conditions, Brown Investment Advisory Incorporated (the “Advisor”) seeks to achieve the Fund’s investment objective by investing at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of domestic companies.The Fund invests primarily in stocks of medium and large capitalizations companies that the Advisor believes have exhibited an above average rate of earnings growth over the past few years and that have prospects for above average, sustainable growth in the future.Medium and large market capitalization companies are, according to the Advisor, those companies with market capitalizations of greater than $1billion at the time of initial investment.The Fund may also invest in companies that do not exhibit particularly strong earnings histories but do have other attributes that may contribute to accelerated growth in the foreseeable future.Equity securities include domestic common and preferred stock, convertible debt securities, American Depositary Receipts (“ADRs”), real estate investment trusts (“REITs”) and exchange traded funds (“ETFs”), and the Advisor may also invest in private placements in these types of securities.The Fund invests primarily in ETFs that have an investment objective similar to the Fund’s or that otherwise are permitted investments with the Fund’s investment policies described herein.ADRs are equity securities traded on U.S.securities exchanges, which are generally issued by banks or trust companies to evidence ownership of foreign equity securities.The Fund may invest up to 15% of its net assets in foreign securities, including in emerging markets.The Advisor may sell a security if it fails to meet the Advisor’s initial investment criteria, if a more attractively priced security is found or if the security becomes overvalued relative to the long-term expectation.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investments strategies and invest, without limitation, in cash or prime quality cash equivalents. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Fund.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.The following are the principal risks that could affect the value of your investment: Table of Contents 2 Summary Section – Brown Advisory Growth Equity Fund · Equity and General Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.The stock market may experience declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated.The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities. · Growth Company Risk.Securities of growth companies can be more sensitive to the company’s earnings and more volatile than the market in general. · Medium Capitalization Company Risk.Securities of medium sized companies may be more volatile and more difficult to liquidate during market down turns than securities of larger companies. · Management Risk.The Fund may not meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the Fund. · REIT and Real Estate Risk.The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. · Convertible Securities Risk.The value of convertible securities tends to decline as interest rates rise and, because of the conversion feature, tends to vary with fluctuations in the market value of the underlying securities. · ADR Risk.ADRs may be subject to some of the same risks as direct investment in foreign companies, which includes international trade, currency, political, regulatory and diplomatic risks. · ETF Risk.ETFs may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual ETFs in which the Fund invests. · Private Placement Risk.The Fund may invest in privately issued securities of domestic common and preferred stock, convertible debt securities, ADRs, REITs and ETFs, including those which may be resold only in accordance with Rule144A under the Securities Act of 1933, as amended (“1933 Act”). Privately issued securities are restricted securities that are not publicly traded. Delay or difficulty in selling such securities may result in a loss to the Fund. Performance Information The following performance information provides some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance of Institutional Shares from year-to-year.The table shows how the average annual returns of the Institutional Shares and AShares for 1, 5 and 10 year periods compare to a broad-based market index and secondary index provided to offer a broader market perspective. Effective April12, 2010, the Predecessor Fund reorganized into the Fund, which is a series of Professionally Managed Portfolios.Performance shown prior to April12, 2010 is that of the Predecessor Fund. Table of Contents 3 Summary Section – Brown Advisory Growth Equity Fund Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results.Updated performance information is available online at www.brownadvisory.com or by calling 800-540-6807 (toll free). Brown Advisory Growth Equity Fund – Institutional Shares Predecessor Fund – Calendar Year Total Returns The
